DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (2006/0214335) in view of Eyerer et al (2004/0012114).
	Cox discloses an additive manufacturing process in which thermoplastic powder is used to form an object in a selective laser sintering process.  Once the object is formed it is separated from the loose powder not joined by the laser sintering.  The loose powder is separated into reusable (recovered) powder and residual (spent) powder.  See Fig. 5 and paragraphs 0037 and 0052.
	Eyerer et al disclose a process of forming granules from thermoplastic powder by compressing between the gap of two press rollers.  The  thermoplastic powder is kept in solid state(no melting) during compacting.  The powder can be mixed with an additive (filler).  The granules are used for injection molding.  See Figure and paragraphs 0002-0003, 0009 and 0019-0020.
	It would have been obvious to one of ordinary skill in the art to process the residual (spent) thermoplastic powder of Cox using the process of Eyerer et al because Eyerer et al indicate that the process can be used to regenerate plastic material (paragraph 0009) and it would allow the recoupment of material cost by either using the granules in another process or selling it to someone who will.  Having the granules be at least 95% residual thermoplastic powder would have been obvious to one of ordinary skill in the art based on the use for which the granules are intended.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (2006/0214335) in view of Eyerer et al (2004/0012114) as applied to claims 1-7 above, and further in view of Stevens (6,544,452).
	Stevens discloses a process of compressing powder material and an additive at solid state (no melting) into granules between two roller elements having molding elements and rotating in opposite directions.  Granules and non-compressed powder exiting the gap between the rollers are separated with the non-compressed powder being sent back to the feedstock supply for further compressing between the rollers.  See  column 1, lines, 9-15; column 2, lines 36-49; column 3, lines 15-25; column 4, lines 26-38 and 55-59; column 5, line 54 through column 6, line 37; and Fig. 1.
	It would have been obvious to one of ordinary skill in the art to separate the granules and powder in the process of Eyerer et al as taught by Stevens because it would prevent waste of the powder by recycling it into further granules.  
	It would have been obvious to ne of ordinary skill in the art to substitute the roller assembly of Stevens for that of Eyerer et al because they are alternative arrangements for compacting powder into granules.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,046,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the present method claims would have been obvious to one of ordinary skill in the art from the patent claims to the apparatus for preforming the present method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754